DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is not clear what reference “230” is pointing to in Fig 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 0040, “intend portioned” should be “intended”
In paragraph 0043, “In some embodiments, the top portion 104 is located generally on and against the calf 18 of the wearer when worn” is repeated. One should be removed.
In paragraph 0046, “ankle stay 122 is a disposed” should be “ankle stay 122 is disposed”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 recites the limitation "the first inner stirrup strap" and “the second inner stirrup strap” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be recited as “the first stirrup strap” and “the second stirrup strap”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 11,13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hely (US 7753865 B1) in view of Darcey (US 5980474 A).
Regarding claim 1, Hely discloses an ankle brace 10 (Col 1 lines 10-22, Fig 1) comprising: a main body 10b (upper ankle portion 10b) configured to receive a foot of a wearer (Fig 1, Fig 3), the main body 10b having a first side portion 11 and a second side portion 12 opposite the first side portion 11 (Col 3 lines 1-4, Fig 3); an adjustable stirrup assembly 10a,20,40 (lower foot portion 10a, strap 20, second strap 40, these straps go under a user’s foot [Col 3 lines 29-50] so they are construed to be stirrups) coupled to the main body 10b, the adjustable stirrup assembly comprising: an inner stirrup 10a configured to underlie the sole of the foot of the wearer (Col 3 lines 29-50, Fig 4, Fig 8); and an outer stirrup 20,40 at least partially underlying the inner stirrup 10a (Col 3 lines 34-50, Fig 1,2).
Hely does not disclose wherein the analogous inner stirrup comprising: a first inner stirrup strap coupled to the first side portion of the main body; a second inner stirrup strap coupled to the second side portion of the main body, the second inner stirrup strap detachably coupling to the first inner stirrup strap.
Darcey teaches an analogous ankle brace 12 (Fig 5) wherein the analogous inner stirrup 22,24 (patches 22,24, attached patches 22,24 form a heel [Col 7 line 5]) comprising: a first inner stirrup strap 22 coupled to the analogous first side portion 13 (splint segment 13) of the main body 13,14; a second inner stirrup strap 24 coupled to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner stirrup as disclosed by Hely to be split into a first inner stirrup strap coupled to the first side portion  of the main body and a second inner stirrup strap coupled to the second side portion of the main body, the second inner stirrup strap detachably coupling to the first inner stirrup strap taught by Darcey in order to provide padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Darcey Col 7 lines 5-7).
Regarding claim 2, Hely as modified by Darcey discloses the invention of claim 1 above.
Hely as modified by Darcey does not disclose wherein the first inner stirrup strap comprises a first end portion fixedly coupled to the first side portion of the main body and a second end portion, the second inner stirrup strap comprises a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second inner stirrup strap detachably coupling to the second end portion of the first inner stirrup strap.
Darcey further teaches wherein the first inner stirrup strap 22 comprises a first end portion (edge directly attached to the side portion 13) fixedly coupled to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely as modified by Darcey to have the first inner stirrup strap comprised of a first end portion fixedly coupled to the first side portion of the main body and a second end portion and the second inner stirrup strap comprised of a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second inner stirrup strap detachably coupling to the second end portion of the first inner stirrup strap as taught by Darcey in order to provide a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Darcey Col 1 lines 30-34) and padding/protection to the bottom of 
Regarding claim 3, Hely as modified by Darcey discloses the invention of claim 1 above.
As combined, Hely further discloses wherein the outer stirrup 20,40 at least partially underlies both of the first inner stirrup strap and the second inner stirrup strap (strap 20,40 underlie the inner stirrup 10a on two sides [Fig 1, Fig 2] and as combined the inner stirrup will be in the same position but split into two straps to form the first and second inner stirrup straps so the outer stirrups will still underlie both the first and second inner stirrup straps).
Regarding claim 4, Hely as modified by Darcey discloses the invention of claim 1 above.
Hely as modified by Darcey does not disclose wherein the first inner stirrup strap and the second inner stirrup strap are configured to detachably couple to each other under the sole of the foot of the wearer.
Darcey further teaches wherein the first inner stirrup strap 22 and the second inner stirrup strap 24 are configured to detachably couple to each other under the sole of the foot of the wearer (Col 6 line 60-Col 7 line 5, Fig 5) providing a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Col 7 lines 5-7).

Regarding claim 5, Hely as modified by Darcey discloses the invention of claim 1 above.
Hely as modified by Darcey does not disclose wherein, a plurality of loops carried by the first inner stirrup strap; and a plurality of hooks carried by the second inner stirrup strap, the plurality of hooks detachably coupling to the plurality of loops to detachably couple the second inner stirrup strap to the first inner stirrup strap.
Darcey further teaches wherein a plurality of loops 23 carried by the first inner stirrup strap 22 (Col 6 lines 52-56, Fig 3); and a plurality of hooks 25 carried by the second inner stirrup strap 24 (Col 6 lines 60-65, Fig 2), the plurality of hooks 25 detachably coupling to the plurality of loops 23 to detachably couple the second inner stirrup strap 24 to the first inner stirrup strap 22 (Col 6 line 60-Col 7 line 5, Fig 5) providing additional padding and protection to the bottom of a user’s foot (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely as modified by Darcey to include a plurality of loops 
Regarding claim 6, Hely as modified by Darcey discloses the invention of claim 1 above.
Hely further discloses wherein the outer stirrup 20,40 comprises a first crossing outer stirrup strap 20 that detachably couples to the first side portion 11 of the main body 10b and a second crossing outer stirrup strap 40 that detachably couples to the second side portion 12 of the main body 10b (Col 3 lines 32-55, Fig 1,3,4,7).
Regarding claim 7, Hely as modified by Darcey discloses the invention of claim 1 above.
Hely further discloses wherein an adjustable securement assembly 103,107 (flexible orthopedic straps 103,107 are used to help connect the brace 10 to the ankle [Col 3 lines 10-28] and are connected together using hook and pile [Col 3 lines 23-26], which make it capable of being adjusted based on the overlap of the hook and pile so they are construed to make up an adjustable securement assembly) coupled to the main body 10b, the adjustable securement assembly 103,107 comprising: a first securement strap 107 coupled to the first side portion 11 of the main body 10b; and a second securement strap 103 coupled to the second side portion 12 of the main body 10b (Fig 6,8), the second securement strap 103 detachably coupling to the first 
	Regarding claim 11, Hely discloses an ankle brace comprising: a main body 10b (upper ankle portion 10b) configured to receive a foot of a wearer (Fig 1, Fig 3), the main body 10b having a first side portion 11 and a second side portion 12 opposite the first side portion 11 (Col 3 lines 1-4, Fig 3); a stirrup 10a (lower foot portion 10a, this strap goes under a user’s foot [Col 3 lines 29-50] so they are construed to be stirrups) coupled to the main body 10b and configured to underlie the sole of the foot of the wearer (Col 3 lines 29-50, Fig 4, Fig 8), an adjustable securement assembly 103,107,20,40 (flexible orthopedic straps 103,107, support straps 20,40, orthopedic straps 103,107 are used to help connect the brace 10 to the ankle [Col 3 lines 10-28] and are connected together using hook and pile [Col 3 lines 23-26] and support straps 20,40 increase the strength of the ankle brace by wrapping around it and are connected to the body with hook and loop [Col 3 line 33-56], which make them capable of being adjusted based on the overlap of the hook and pile so they are construed to make up an adjustable securement assembly) coupled to the main body 10b, the adjustable securement assembly 103,107 comprising: a first securement strap 107 coupled to the first side portion 11 of the main body 10b; and a second securement strap 103 coupled to the second side portion 12 of the main body 10b, the second securement strap 103 detachably coupling to the first securement 107 strap (connection means for straps 103 and 107 can be hook and pile which is inherently detachable, Col 3 lines 23-28, Fig 5,7).

Darcey teaches an analogous ankle brace 12 (Fig 5) wherein the analogous stirrup 22,24 (patches 22,24, attached patches 22,24 form a heel [Col 7 line 5]) comprising: a first stirrup strap 22 coupled to the analogous first side portion 13 (splint segment 13) of the main body 13,14; a second stirrup strap 24 coupled to the analogous second side portion 14 (splint segment 14) of the analogous main body 13,14, the second stirrup strap 24 detachably coupling to the first stirrup strap 22 (patch 22, Col 6 line 60-Col 7 line 5, Fig 2,5) providing padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stirrup as disclosed by Hely to be split into a first inner strap coupled to the first side portion of the main body and a second stirrup strap coupled to the second side portion of the main body, the second stirrup strap detachably coupling to the first stirrup strap taught by Darcey in order to provide padding and protection to the bottom of a user’s foot and stabilization to the lower portion of the body when coupled (Darcey Col 7 lines 5-7).
Regarding claim 13, Hely as modified by Darcey discloses the invention of claim 11 above.

Regarding claim 14, Hely as modified by Darcey discloses the invention of claim 11 above.
Hely as modified by Darcey does not disclose wherein the first inner stirrup strap comprises a first end portion fixedly coupled to the first side portion of the main body and a second end portion, the second inner stirrup strap comprises a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second inner stirrup strap detachably coupling to the second end portion of the first inner stirrup strap.
Darcey further teaches wherein the first inner stirrup strap 22 comprises a first end portion (edge directly attached to the side portion 13) fixedly coupled to the analogous first side portion 13 of the analogous main body 13,14 (Col 6 lines 52-53) and a second end portion (opposite end section not directly attached to the side portion 13 with the loops 23), the second inner stirrup strap 24 comprises a first end portion (edge directly attached to the side portion 14) fixedly coupled to the analogous second side portion 14 of the analogous main body 13,14 (Col 6 lines 61-63) and a second end 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second stirrup straps as disclosed by Hely as modified by Darcey to have the first inner stirrup strap comprised of a first end portion fixedly coupled to the first side portion of the main body and a second end portion and the second inner stirrup strap comprised of a first end portion fixedly coupled to the second side portion of the main body and a second end portion, the second end portion of the second inner stirrup strap detachably coupling to the second end portion of the first inner stirrup strap as taught by Darcey in order to provide a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Darcey Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled as well as to maintain the position of the inner stirrup straps on the side portions while walking (Darcey Col 1 lines 5-8) for continued stabilization of the lower portion of the body with the fixed attachments (Darcey Col 7 lines 5-7).
Regarding claim 15, Hely as modified by Darcey discloses the invention of claim 11 above.

Darcey further teaches wherein the first inner stirrup strap 22 and the second inner stirrup strap 24 are configured to detachably couple to each other under the sole of the foot of the wearer (Col 6 line 60-Col 7 line 5, Fig 5) providing a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Col 7 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely as modified by Darcey to be configured to detachably couple to each other under the sole of the foot of the wearer as taught by Darcey in order to provide a brace that can accommodate a wide range of sizes to reduce manufacturing costs (Darcey Col 1 lines 30-34) and padding/protection to the bottom of a user’s foot where detachably coupled (Darcey Col 7 lines 5-7).
Regarding claim 16, Hely as modified by Darcey discloses the invention of claim 11 above.
Hely as modified by Darcey does not disclose wherein a plurality of hooks carried by the first inner stirrup strap; and a plurality of loops carried by the second inner stirrup strap, the plurality of loops detachably coupling to the plurality of hooks to detachably couple the second inner stirrup strap to the first inner stirrup strap.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inner stirrup straps as disclosed by Hely as modified by Darcey to include a plurality of loops carried by the first inner stirrup strap; and a plurality of hooks carried by the second inner stirrup strap, the plurality of hooks detachably coupling to the plurality of loops to detachably couple the second inner stirrup strap to the first inner stirrup strap as taught by Darcey in order to provide additional padding and protection to the bottom of a user’s foot (Darcey Col 7 lines 5-7).
Hely does not disclose wherein a plurality of hooks carried by the first inner stirrup strap; and a plurality of loops carried by the second inner stirrup strap.
Darcey further teaches wherein a plurality of loops 23 carried by the first inner stirrup strap 22 (Col 6 lines 52-56, Fig 3); and a plurality of hooks 25 carried by the second inner stirrup strap 24 (Col 6 lines 60-65, Fig 2). It would have been obvious to one of ordinary skill in the art to have reversed the position of the plurality of hooks and loops such that the plurality of hooks are carried by the first inner stirrup strap; and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the position of the plurality of hooks and loops of Hely as modified by Darcey by having the plurality of hooks carried by the first inner stirrup strap; and a plurality of loops carried by the second inner stirrup strap to maintain the detachable coupling between the first and second stirrup straps as intended by Hely as modified by Darcey (Darcey Col 6 line 60-Col 7 line 5) since it has been held the reversal of components in a prior art reference, where there is no disclosed significance to such a reversal, is a design consideration within the skill of the art (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
Regarding claim 17, Hely as modified by Darcey discloses the invention of claim 11 above.
Hely further discloses wherein the adjustable securement 103,107,20,40 assembly further comprises an upper wrapping strap 20 (part of support strap 20 wraps around an upper area of the body of the brace so it is construed to be an upper wrapping strap, Fig 1).
Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hely (US 7753865 B1) in view of Darcey (US 5980474 A) in further view of Mann (US 3674023 A).
Regarding claim 8, Hely as modified by Darcey discloses the invention of claim 7 above.

Mann teaches wherein the analogous adjustable securement assembly 19,32,34 (tongue 19, elastic bands 32,34, the elastic bands extend around the ankle support and are attached to the body of the support with hook and loop, which is adjustable based on where they are attached so they are construed to be an adjustable securement assembly [Col 2 lines 18-21, Col 4 lines 15-25,Col 5 lines 17-30], Fig 1,5) further comprises a bridge 19 (tongue 19, a bridge can be defined as a means of connection [https://www.merriam-webster.com/dictionary/bridge] so the bridge which acts as a connection between side walls 16,14 [Col 3 lines 27-30] is construed to be a bridge, Fig 1) coupled to the analogous first side portion 16 (side wall 16) of the analogous main body 14,15,16 and the second side portion 14 of the main body (Col 3 lines 27-33, Fig 1, Fig 4), the bridge 19 being configured to be disposed between the leg of the wearer and the analogous first securement strap 32 and the analogous second securement strap 34 (Fig 1) providing a way to minimize chafing from the edges of the side portions, prevent pinching from the strips and to increase overall comfort (Col 3 lines 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely as modified by Darcey to include a bridge coupled to the first side portion of the main body and the second side portion of the main body, the 
Regarding claim 12, Hely as modified by Darcey discloses the invention of claim 11 above.
Hely as modified by Darcey does not disclose wherein the adjustable securement assembly further comprises a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap.
Mann teaches an analogous ankle brace (ankle support 10, Fig 1) wherein the analogous adjustable securement assembly 19,32,34 (tongue 19, elastic bands 32,34, the elastic bands extend around the ankle support and are attached to the body of the support with hook and loop, which is adjustable based on where they are attached so they are construed to be an adjustable securement assembly [Col 2 lines 18-21, Col 4 lines 15-25,Col 5 lines 17-30], Fig 1,5) further comprises a bridge 19 (tongue 19, a bridge can be defined as a means of connection [https://www.merriam-webster.com/dictionary/bridge] so the bridge which acts as a connection between side walls 16,14 [Col 3 lines 27-30] is construed to be a bridge, Fig 1) coupled to the analogous first side portion 16 (side wall 16) of the analogous main body 14,15,16 and the second side portion 14 of the main body (Col 3 lines 27-33, Fig 1, Fig 4), the bridge 19 being configured to be disposed between the leg of the wearer and the analogous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely as modified by Darcey to include a bridge coupled to the first side portion of the main body and the second side portion of the main body, the bridge being configured to be disposed between the leg of the wearer and the first securement strap and the second securement strap as taught by Mann in order to provide a way to minimize chafing from the edges of the side portions, prevent pinching from the strips and to increase overall comfort (Mann Col 3 lines 30-33).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Hely (US 7753865 B1) in view of Darcey (US 5980474 A) in further view of Zerr et al. hereinafter Zerr (US 8007454 B1).
Regarding claim 9, Hely as modified by Darcey discloses the invention of claim 7 above.
Hely as modified by Darcey does not disclose wherein the adjustable securement assembly further comprises a first upper wrapping strap.
Zerr teaches an analogous ankle brace 10 (ankle support 10) wherein the analogous adjustable securement assembly 22C,28,36  (closure member 22C, outer layer 28,circumferential wrap assembly 36, the closure member and outer layer of the wrap body are hook and loop members that correspond with each other to secure the wrap body [Col 2 lines 39-50, Col 3 lines 35-41] and the wrap assembly attaches to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely as modified by Darcey to include a first upper wrapping strap as taught by Zerr in order to provide more stabilization and more tightly secure the structures underneath to a user’s ankle (Zerr Col 6 lines 36-47).
Regarding claim 10, Hely as modified by Darcey discloses the invention of claim 9 above.
Hely as modified by Darcey, and Zerr does not disclose wherein the adjustable securement assembly further comprises a second upper wrapping strap, the second upper wrapping strap being detachably coupled to the first upper wrapping strap.
Zerr further teaches wherein the analogous adjustable securement assembly 22C,28,36 further comprises a second upper wrapping strap 38A2 (the flexible strap 38A is made up of two straps 38A1,38A2, see annotated Fig 1A [annotated reproduction of Zerr Fig 1]), the second upper wrapping strap 38A2 being detachably coupled to the first upper wrapping strap 38A1 (they are detachably coupled by looping 38A1 through buckle 40, Col 3 line 57- Col 4 line 4, Col 6 lines 40-45, Fig 8) providing the upper wrapping strap the ability to wrap around the circumference of the support 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable securement assembly as disclosed by Hely as modified by Darcey and Zerr to include a second upper wrapping strap, the upper wrapping strap being detachably coupled to the first upper wrapping strap as taught by Zerr in order to provide the upper wrapping strap the ability to wrap around the circumference of the support and attach to itself to further tighten underlying structures (Zerr Col 6 lines 36-46) and to provide additional length to the strap to accommodate a larger range of user sizes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Neal (US 5000195 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786